Title: To Thomas Jefferson from James Pilch, 1 June 1808
From: Pilch, James
To: Jefferson, Thomas


                        
                            June 1st. 1808
                        
                        To His Excellency Thomas Jefferson president of The United States of america—.
                  James Pilch of the City of Baltimore In the Maryland district by this his petition represents to your Excellency That your Petitioner was sued at the last march District Court of the US for maryland district and Judgment rendered against him for the Sum of Four Hundred Dollars a penalty incurred by your Petitioner for aiding in landing from on board the Schooner Messenger in the port of Baltimore and receiving when so landed Three Barrels of oranges, without a permit therefor—. Upon which Judgement a writ of Capias ad Satisfaciendum was Issued your petitioner arrested and commited to the prison of Baltimore County where your Petitioner has been ever since in close Confinement for the Cause aforesaid—.
                  your Petitioner begs leave further to State to your Excellency that He is a very poor man, with a wife and family, without property and really unable to pay the said Penalty, that unless relieved by your Excellency he must remain confined within the walls of a Jail for a demand altogether out of his power to pay, and his wife and family must daily suffer for that assistance, to be derived from his personal exertions—they have no other dependence unless in the friendship and charity of neighbors, Your Petitioner is therefore compelled by his own distress and his family’s want Importunately to Solicit relief, In the clemency of your Excellency, from whom alone he is informed relief can be had after Judgement against him
                  He presents herewith the annexed papers shewing that your Petitioner does not misrepresent and (he hopes) also, that the granting of the prayer of his petition cannot be deemed inconsistent with the Interests of Goverment, to which he begs leave to add his most Sincere avowal that He did not know he was offending against Law, or incuring a penalty in bringing on shore or receiving the Said three Barrels of oranges— 
                  your Petitioner therefore prays that the said Penalty may be remited & himself thereby released from Confinement. &c. &c.—&c.—
                        
                            James Pilch
                     
                        
                    
                     I the Subscriber marshal of the District of Maryland Do hereby certify that James Pilch the above named Petitioner now is and has been Since the 27 day of March last confined In the Goal of Baltimore County for the cause Set forth in his petition—.
                                          
                  
                            
                            Tho Rutter
                     
                     Marshal
                        
                  
                     I further certify that from full enquiry and Information of the poverty and Condition of the petitioner I really believe that He is actually unable and without the means to pay the penalty recovered against him—.
                                          
                  
                            
                            Tho Rutter
                     
                     Marshal
                        
                Enclosure
                                    
                     
                        
                     
                     The United States of America Maryland District Vizt.
                     Whereupon the Said United States by John Stephen then Attorney say that heretofore towit on the eighth day of October in the year of our Lord eighteen hundred and seven there was imported into the United States towit into Maryland District in and on board a certain Schooner called Messenger from foreign parts towit from Havannah three Barrels of oranges being of foreign growth and produce and liable to duties by the laws of the United States which Said three barrels of oranges were on the day and year aforesaid unladen and delivered at Maryland District aforesaid towit at the Port of Baltimore from on board the Said Schooner within the Said United Stats as aforesaid towit at the Port of Baltimore in Maryland District aforesaid without a permit for such unlading and delivery first had and obtained from the Collector and Naval office of the Said Port of Baltimore Contrary to the Statute of the Said United States in such Case made and provided And the Said attorney who in the behalf prosecuteth for the Said United States doth aver and Say that the Said James Pilch on the day & year aforesaid at the district aforesaid was then and there knowingly Concerned in removing Storing and Securing the Said three Barrels of Oranges Contrary to the Statute of the United States in Such case made and provided, by reason whereof and also by force of the Statute in such case made and provided action hath accrued to the Said United States to have and Demand of and from the Said James Pilch the Said Sum of four hundred Dollars Nevertheless the Said James Pilch although often afterwards thereto requested the Said sum of money or any part thereof to the Said United States hath not paid but the same to them to pay he hath hitherto altogether refused and still doth refuse to the damage of the Said United  States One thousand Dollars Current money of the Said United States and therefore they bring Suit &c.
                     
                        John Stephen Atty for the UStates
                     
                     
                        True Copy
                                             
                     
                            Philip Moore Ck
                        
                     
                        I have inquired into the circumstances of James Pilch within named and believe him to be altogether unable to pay the penalty he has incurred
                                             
                     
                            James Houston Judge
                            
                        U States for District of Maryland
                        Baltimore June 8th 1808.
                        John Stephen
                        
                        Attorney U.S. Dt. Md.
                        Baltimore June 8th 1808
                        
                     
                        [Order by TJ:]
                        Let a pardon issue
                                             
                     
                            Th: Jefferson
                        
                        June 28. 08.
                        
                  
                  
               